DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting

2.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. Patent No.10445522 (Ap#16/133,116). This is a statutory double patenting rejection.

16/600,270
Patent No. 10445522 
(16/133,116)
1. A method for an identity management system capable of being deployed incrementally, comprising: performing, by a biometric processing engine executing on at least one server, biometric matching between a first plurality of records from a first database and a second plurality of records from a second database, the first database and the second database comprising financial- related or criminal-related databases established independently of each other, wherein each record from the first and second pluralities of records comprises a biometric record, and a corresponding identifier implemented to be unique across databases including the first and second databases; determining, by the biometric processing engine, that a first biometric record of a first record from the first database and a second biometric record of a second record from the second database, are from a same individual, the first record comprising a first unique identifier and the second record comprising a second unique identifier; maintaining, by a records arbitrator, in a poly-unique identity table on a storage device responsive to the determination, a link between the first unique identifier of the first record from the first database, and the second unique identifier of the second record from the second database; and providing, by the records arbitrator via one or more network interfaces to the first and second databases, in response to receiving a request identifying the first unique identifier or the second unique identifier, access to information about the individual linked to or stored with the first record of the first database, and information about the individual linked to or stored with the second record of the second database, according to the link maintained in the poly-unique identity table.

1. A method for an identity management system capable of being deployed incrementally, comprising: performing, by a biometric processing engine executing on at least one server, biometric matching between a first plurality of records from a first database and a second plurality of records from a second database, the first database and the second database comprising financial-related or criminal-related databases established independently of each other, wherein each record from the first and second pluralities of records comprises a biometric record, and a corresponding identifier implemented to be unique across databases including the first and second databases; determining, by the biometric processing engine, that a first biometric record of a first record from the first database and a second biometric record of a second record from the second database, are from a same individual, the first record comprising a first unique identifier and the second record comprising a second unique identifier; maintaining, by a records arbitrator, in a poly-unique identity table on a storage device responsive to the determination, a link between the first unique identifier of the first record from the first database, and the second unique identifier of the second record from the second database; and providing, by the records arbitrator via one or more network interfaces to the first and second databases, in response to receiving a request identifying the first unique identifier or the second unique identifier, access to information about the individual linked to or stored with the first record of the first database, and information about the individual linked to or stored with the second record of the second database, according to the link maintained in the poly-unique identity table.
2. The method of claim 1, wherein determining that the first biometric record and the second biometric record are from the same individual comprises determining that a level of matching 




3.    (Original) The method of claim 1, wherein each of the first biometric record and the second biometric record includes two types of biometric data.
4. The method of claim 1, further comprising using the first unique identifier or the second unique identifier identified in the received request, to index into the poly-unique identity table to identify the first record of the first database and the second record of the second database.

4.    (Original) The method of claim 1, further comprising using the first unique identifier or the second unique identifier identified in the received request, to index into the poly-unique identity table to identify the first record of the first database and the second record of the second database.
5. The method of claim 1, wherein the information about the individual linked to the first record and the information about the individual linked to the second record comprise at least one of medical, criminal or credit-score related information.

5.    (Original) The method of claim 1, wherein the information about the individual linked to the first record and the information about the individual linked to the second record comprise at least one of medical, criminal or credit-score related information.
6. The method of claim 1, further comprising: performing biometric matching between a third plurality of records from a third database of the databases, and at least one of the first and second pluralities of records, the third database established independently of the first and second databases; determining that a third biometric record of a third record from the third database is from the same individual, the third record comprising a third unique identifier; and updating, by the records arbitrator, in the poly-unique identity table responsive to the determination that the third biometric record is from the same individual, the link to include the third unique identifier of the third record from the third database.

6. (Original) The method of claim 1, further comprising: performing biometric matching between a third plurality of records from a third database of the databases, and at least one of the first and second pluralities of records, the third database established independently of the first and second databases; determining that a third biometric record of a third record from the third database is from the same individual, the third record comprising a third unique identifier; and updating, by the records arbitrator, in the poly-unique identity table responsive to the determination that the third biometric record is from the same individual, the link to include the third unique identifier of the third record from the third database.
7. The method of claim 1, further comprising: determining that a third biometric record of a third record from the first database is from an individual different from that corresponding to other biometric records in the first and second databases, the third record comprising a third unique identifier; and maintaining, by the records arbitrator, in the poly-unique identity table, an entry with the third unique identifier of the third record from the first database.

7.  (Original) The method of claim 1, further comprising: determining that a third biometric record of a third record from the first database is from an individual different from that corresponding to other biometric records in the first and second databases, the third record comprising a third unique identifier; and maintaining, by the records arbitrator, in the poly-unique identity table, an entry with the third unique identifier of the third record from the first database.
8. The method of claim 1, further comprising removing, by the records arbitrator, from the poly-unique identity table, the link between the first unique identifier of the first record from the first database and the second unique identifier of the second record from the second database, responsive to an instruction to cease providing 




9.    (Original) The method of claim 1, wherein the first database, the second database, and the poly-unique identity table are each maintained by a different organization or entity.
10. The method of claim 1, wherein the first database and the poly-unique identity table are maintained by a first organization or entity, and the second database is maintained by a second organization or entity.

10.    (Original) The method of claim 1, wherein the first database and the poly-unique identity table are maintained by a first organization or entity, and the second database is maintained by a second organization or entity.
11. A system for decentralized identity management, that is capable of being deployed incrementally, the system comprising: a biometric processing engine executing on at least one server, the biometric processing engine configured to: perform biometric matching between a first plurality of records from a first database and a second plurality of records from a second database, the first database and the second database comprising financial-related or criminal-related databases established independently of each other, wherein each record from the first and second pluralities of records comprises a biometric record, and a corresponding identifier implemented to be unique across databases including the first and second databases; determine that a first biometric record of a first record from the first database and a second biometric record of a second record from the second database, are from a same individual, the first record comprising a first unique identifier and the second record comprising a second unique identifier; one or more network interfaces to the first and second databases; and a records arbitrator configured to: maintain, responsive to the determination, in a poly-unique identity table on a storage device, a link between the first unique identifier of the first record from the first database, and the second unique identifier of the second record from the second database; and provide, via the one or more network interfaces, in response to receiving a request identifying the first unique identifier or the second unique identifier, access to information about the individual linked to or stored with the first record of the first database, and information about the individual linked to or stored with the second record of the second database, according to the link maintained in the poly-unique identity table.

11.    (Original) A system for decentralized identity management, that is capable of being deployed incrementally, the system comprising: a biometric processing engine executing on at least one server, the biometric processing engine configured to: perform biometric matching between a first plurality of records from a first database and a second plurality of records from a second database, the first database and the second database comprising financial-related or criminal-related databases established independently of each other, wherein each record from the first and second pluralities of records comprises a biometric record, and a corresponding identifier implemented to be unique across databases including the first and second databases; determine that a first biometric record of a first record from the first database and a second biometric record of a second record from the second database, are from a same individual, the first record comprising a first unique identifier and the second record comprising a second unique identifier; one or more network interfaces to the first and second databases; and a records arbitrator configured to: maintain, responsive to the determination, in a poly-unique identity table on a storage device, a link between the first unique identifier of the first record from the first database, and the second unique identifier of the second record from the second database; and provide, via the one or more network interfaces, in response to receiving a request identifying the first unique identifier or the second unique identifier, access to information about the individual linked to or stored with the first record of the first database, and information about the individual linked to or stored with the second record of the second database, according to the link maintained in the poly-unique identity table.
12. The system of claim 11, wherein the biometric processing engine is further configured to 




13.    (Original) The system of claim 11, wherein each of the first biometric record and the second biometric record includes two types of biometric data.
14. The system of claim 11, wherein the records arbitrator is further configured to use the first unique identifier or the second unique identifier identified in the received request, to index into the poly-unique identity table to identify the first record of the first database and the second record of the second database.
15. The system of claim 11, wherein the information about the individual linked to the first record and the information about the individual linked to the second record comprise at least one of medical, criminal or credit-score related information. 

14.    (Original) The system of claim 11, wherein the records arbitrator is further configured to use the first unique identifier or the second unique identifier identified in the received request, to index into the poly-unique identity table to identify the first record of the first database and the second record of the second database.
15.    (Original) The system of claim 11, wherein the information about the individual linked to the first record and the information about the individual linked to the second record comprise at least one of medical, criminal or credit-score related information.
16. The system of claim 11, wherein the biometric processing engine is further configured to: perform biometric matching between a third plurality of records from a third database of the databases, and at least one of the first and second pluralities of records, the third database established independently of the first and second databases; and determine that a third biometric record of a third record from the third database is from the same individual, the third record comprising a third unique identifier; and the records arbitrator is further configured to update, in the poly-unique identity table responsive to the determination that the third biometric record is from the same individual, the link to include the third unique identifier of the third record from the third database.

16.    (Original) The system of claim 11, wherein the biometric processing engine is further configured to: perform biometric matching between a third plurality of records from a third database of the databases, and at least one of the first and second pluralities of records, the third database established independently of the first and second databases; and determine that a third biometric record of a third record from the third database is from the same individual, the third record comprising a third unique identifier; and the records arbitrator is further configured to update, in the poly-unique identity table responsive to the determination that the third biometric record is from the same individual, the link to include the third unique identifier of the third record from the third database.
17. The system of claim 11, wherein the biometric processing engine 1s further configured to determine that a third biometric record of a third record from the first database is from an individual different from that corresponding to other biometric records in the first and second databases, the third record comprising a third unique identifier, and the records arbitrator is further configured to maintain, in the poly-unique identity table, an entry with the third unique identifier of the third record from the first database.

17.    (Original) The system of claim 11, wherein the biometric processing engine is further configured to determine that a third biometric record of a third record from the first database is from an individual different from that corresponding to other biometric records in the first and second databases, the third record comprising a third unique identifier; and the records arbitrator is further configured to maintain, in the poly-unique identity table, an entry with the third unique identifier of the third record from the first database.


18.    (Original) The system of claim 11, wherein the records arbitrator is further configured to remove, from the poly-unique identity table, the link between the first unique identifier of the first record from the first database and the second unique identifier of the second record from the second database, responsive to an instruction to cease providing access to the information stored in the first database.
19. The system of claim 11, wherein the first database, the second database, and the poly- unique identity table are each maintained by a different organization or entity.

19.    (Original) The system of claim 11, wherein the first database, the second database, and the poly-unique identity table are each maintained by a different organization or entity.
20. The system of claim 11, wherein the first database and the poly-unique identity table are maintained by a first organization or entity, and the second database is maintained by a second organization or entity.

20.    (Original) The system of claim 11, wherein the first database and the poly-unique identity table are maintained by a first organization or entity, and the second database is maintained by a second organization or entity.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/Examiner, Art Unit 2433             

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433